Title: From George Washington to Major General Stirling, 25 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord.
            Head Quarters Fredericksbg 25th October 1778
          
          The intelligence communicated in yours of yesterday is confirmed by a Gentleman who has been into New York with a flag and is just returned. The mistake into which we have been led, as to the embarkation, and the sailing of those transports which actually have the troops on board, has somewhat deranged us. Lest the enemy should take any advantage, be pleased to order Woodfords Brigade to move immediately towards the Clove, and to take post in such a situation as to be able to occupy it should they move up the River. Instead of sending the parties to repair the Roads from Maxwells and Woodfords 
            
            
            
            Brigades, they may now both go from Woodfords, which will lay in a convenient situation for that purpose. Should the enemy, contrary to our expectations, move up the River, you will take such measures to cooperate with us as shall seem to your Lordship most advisable. I will, in my next, give you an answer respecting Colo. Burr. I am &c.
        